DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges receipt of Applicant’s formal drawings, received 18 May 2018.  These drawings are acceptable.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, there is no clear and proper antecedent basis for the impact of each tool group, since only an impact … for each KPI of each tool group has previously been provided for.  The phrase major KPIs is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The clause controlling the plurality of the tool groups according to the impact of the set of major KPIs of each tool group in order to reduce a total WIP, wherein the total WIP is a summation of the WIP of each tool group, wherein such set of major KPIs of each tool group has previously been presented as being selected merely according to the impact of each tool group, is deemed to be a mere statement of desired result, without more, which has no clear support within the instant claim language.  In this regard, this claim language provides no metes and bounds for how controlling the tool groups based upon the selected set of major KPIs necessarily accomplishes a reduction in total WIP.  Similarly applies to claims 11 and 20.
Further in claim 1, the posed task of improving a cycle time of a process of a product, as presented in the preamble, does not appear to be accomplished by the body of the claim.  The body of the claim provides for a reduction in WIP (customarily understood in the art as the inventory between start/end points of a production system, not including crib and finished goods inventory), but does not provide for how such a reduction in WIP necessarily accomplishes an improvement in cycle time (customarily understood in the art as an average time that parts spend as WIP).  Also, the claim appears to be missing essential steps/elements, since although a standard deviation of an output of a stage of a bottleneck tool group is claimed as being calculated, such a value is not claimed as being utilized in any way within/by the remainder of the claimed method.  Similarly applies to claims 11 and 20.
improvement is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised of the scope of the invention.
In claims 7 and 17, there is no clear and proper functional antecedence for re-allocating the WIP of each tool group in the process profile data, since no allocation has previously been defined nor provided for.
In claims 8 and 18, there is no context nor metes and bounds for the 80/20 rule.
In claim 9, there is no clear and proper antecedent basis for the controlling computers.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. §103, as being unpatentable over Batrin et al. (U.S. Patent Application Publication No. 2014/0200696).
As per claim 1, as best understood by Examiner in view of the ambiguities noted above, Batrin et al. teaches the instantly claimed method for improving a cycle time of a process of a product (abstract; para[0008] - optimizing a production line), the method comprising: collecting process profile data from a plurality of tool groups running the process (para[0007] - examine performance indicators of a set of machines; para[0019] - plurality of tools), and calculating values of a plurality of key-performance-indicators (KPIs) of each tool group (para[0007, 0025] - each element contributes data to be interpreted as key performance indicators) 5comprising calculating … an output of a stage of a bottleneck tool group of the plurality of tool groups according to the process profile data (para[0026, 0037] - determine bottlenecks); feeding the values of the KPIs and a work-in-progress (WIP) (para[0027-0028] - KPIs and other items of data, including identification of which item is currently being processed (i.e.; WIP); para[0050-0051] - KPIs and other empirical data) of each tool group into a … model (Fig 2, 240 - Intelligent Productivity System) in order to output an impact on the WIP for each KPI of each tool group by the … model; 10selecting a set of major KPIs of each tool group from the KPIs according to the impact of each tool group output by the … model (Fig 3, 326-350 - various processing of KPI values; para[0036-0037] - determine which element is a bottleneck or otherwise a limiting factor; para[0050-0051] - determine limiting factors in response to KPIs and other empirical data); and controlling the plurality of the tool groups according to the impact of the set of major KPIs of each tool group in order to reduce a total WIP, wherein the total WIP is a summation of the WIP of each tool group (para[0007] - provide control parameters; para[0031] - generate control variables; para[0036] - optimize parameters, such as best production throughput).  Similarly applies to claims 11 and 20.
Although Batrin et al. does teach use of an Intelligent Productivity System (Fig 3, 240), Batrin et al. does not specify that such intelligent system is a neural network, as instantly claimed.  However, Examiner takes Official Notice that neural networks are a well-known and ubiquitous type of intelligent processing system.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize a neural network in the Intelligent Productivity System of Batrin et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 11 and 20.
Furthermore, although Batrin et al. does teach determining bottlenecks based upon processing element operational data, Batrin et al. does not specify calculating a standard deviation of such data, as instantly claimed.  However, Examiner takes Official Notice that the use of standard deviations to compare data is a well-known and ubiquitous mathematical concept, which would have been an obvious choice for one having ordinary skill in the art, based upon characteristics of the obtained data and desired outcome of data processing.  Furthermore, since such standard deviation is not actually claimed as being utilized by the claimed method, it cannot be deemed to be patentably distinguishing, since one of the well-known purposes of computers is to perform mathematical calculations of any kind desired by a user.  Similarly applies to claims 11 and 20.
As per claim 2, Batrin et al. teaches that the instantly claimed impact on the WIP for each KPI comprises a rate of change of the WIP resulting from a predetermined improvement of each KPI (para[0007, 0027] - types of data collected; para[0031] - command to operate faster/slower; para[0037] - adjust operation).  Similarly applies to claim 12.
As per claim 3, although Batrin et al. does not specify calculating a standard deviation of data, as noted above, such standard deviation is not claimed as being utilized in any way.  Since performing mathematical calculations is a well-known and ubiquitous use of computers in general, such a calculation of a standard deviation is not patentably distinguishing, as noted above.  Further along these lines, the frequency/timing of such a calculation, as per the instantly claimed 20calculating the standard deviation of the output from the stage of the bottleneck tool group every a predetermined number of days according to the process profile data, is also not patentably distinguishing for the same reasons.  Similarly applies to claim 13.
As per claim 4, Batrin et al. teaches that the instantly claimed bottleneck tool group is one of the plurality of tool groups having the greatest amount of pileups (para[0026, 0037-0038] - determine bottlenecks and their frequency).  Similarly applies to claim 14.
Batrin et al. teaches the instantly claimed feeding an initial WIP of each tool group into the neural network model, wherein the initial WIP is a WIP at a starting time for collecting the process profile data (para[0039], control production line upon restart).  Similarly applies to claim 16.
As per claim 8, although Batrin et al. teaches Applicant’s invention substantially as instantly claimed, Batrin et al. does not provide that the instantly claimed set of major KPIs is selected from the KPIs according to the impact output by the neural network model based on an 80/20 rule.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the analyzed data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claim 18.
As per claim 9, Batrin et al. teaches that the instantly claimed KPIs are automatically controllable by the controlling computers (para[0047-0048] - plurality of computers).
As per claim 10, Batrin et al. teaches the instantly claimed each tool group comprises at least one tool, and each tool is semiconductor-manufacturing equipment (para[0009]).  Similarly applies to claim 19.
Claims 5 and 15 are rejected under 35 U.S.C. §103, as being unpatentable over Batrin et al. (U.S. Patent Application Publication No. 2014/0200696), as applied to claims 1, 4, 11 and 14 above, further in view of Ghosh et al. (U.S. Patent Application Publication No. 2011/0282475).
 As per claim 5, although Batrin et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches adjusting system operation (para[0037] - adjust operation), Batrin et al. does not provide for such adjustment specifically being adjusting a dispatching priority of the bottleneck tool group, as instantly claimed.  In this regard, Ghosh et al. teaches that it was known in the manufacturing management art to set dispatching priorities in order to improve cycle time (para[0060, 0084, 0086-0087]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such dispatching priorities in the adjustments of Batrin et al. to improve cycle time.  Similarly applies to claim 15.
Claims 7 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Batrin et al. (U.S. Patent Application Publication No. 2014/0200696), as applied to claims 1 and 11 above, further in view of Bruce (U.S. Patent Application Publication No. 2002/00049621).
As per claim 7, although Batrin et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches adjusting system operation (para[0037] - adjust operation), Batrin et al. does not provide for such adjustment specifically including correcting the process profile data by re-allocating the WIP of each tool group in the process profile data; and calculating the values of the KPIs of each tool group according to the corrected process 15profile data.  In this regard, Bruce teaches that it was known in the manufacturing management art to re-allocate system resources to improve system performance (para[0014-0017, 0514]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such re-allocation in Batrin et al. to improve system performance. Similarly applies to claim 17.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/1/21